DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 1 should read in part “controlling [[the]] an operation”.  Appropriate correction is required.
In claim 1, line 3 should read in part “reduction[[,]] (SCR)[[,]] catalyst and a diesel particulate fitler[[,]] (DPF)[[,]] the”. Appropriate correction is required.
In claim 1, line 7 should read in part “based on [[the]] a current level”. Appropriate correction is required.
In claim 1, line 9 should read in part “in response [[of]] to predicting [[an]] the”. Appropriate correction is required.
In claim 1, line 12 should read in part “increasing [[the]] an engine”. Appropriate correction is required.
In claim 1, line 13 should read in part “in response [[of]] to predicting [[an]] the”. Appropriate correction is required.
In claim 1, line 15 should read in part “increase [[the]] an amount”. Appropriate correction is required.
In claim 2, line 2 should read in part “in response [[of]] to the upcoming”. Appropriate correction is required.
In claim 4, line 3 should read in part “meet [[an]] the ammonia”. Appropriate correction is required.
In claim 6, line 2 should read in part “machine [[and]] while the engine is off.”. Appropriate correction is required.
In claim 11, line 4 should read in part “information of [[the]] a vehicle”. Appropriate correction is required.
In claim 11, line 5 should read in part “in response [[of]] to the determined”. Appropriate correction is required.
In claim 11, line 7 should read in part “based on [[the]] a current”. Appropriate correction is required.
In claim 11, line 9 should read in part “response [[of]] to a prediction”. Appropriate correction is required.
In claim 11, line 11 should read in part “increase [[the]] an engine out”. Appropriate correction is required.
In claim 11, line 12 should read in part “in response [[of]] to a prediction”. Appropriate correction is required.
In claim 11, line 14 should read in part “increase [[the]] an amount”. Appropriate correction is required.
In claim 11, line 15 should read in part “response [[of]] to a prediction”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards “A computer program comprising a program code” configured to perform a set of method steps. Under at least broadest reasonable interpretation, if not all interpretations, a computer program comprising program code is software per se, and therefore does not constitute a process, machine, manufacture, or composition of matter. See MPEP §2106.03. Accordingly, claim 15 is rejected under 35 USC 101 because the claimed invention is directed to non-statuatory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rueger et al. (German Patent Application Publication No. DE 1020142162741 A1).
In Reference to Claim 1
(See Rueger, Figure 1)
Rueger et al. (Rueger) discloses:
A method for controlling the operation of an engine system in a vehicle, the engine system comprising an engine (10) and an exhaust aftertreatment system having a selective catalytic reduction, SCR, catalyst (80) and a diesel particulate filter, DPF (50) (See Rueger, Paragraph [0029]), the method comprising determining preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (See Rueger, Paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1 w/respect to predicted/future forecasting); performing, in response of the preview information, predicting an ammonia storage in the SCR catalyst (80) at least partly based on the current level of ammonia storage in the SCR catalyst (80) (See Rueger, Paragraph [0032]-[0033]), and controlling the operation of the engine system by increasing reductant injection to meet an ammonia storage threshold level in response of predicting an ammonia storage in the SCR catalyst (80) below the ammonia storage threshold level (See Rueger, Paragraphs [0015], [0021] w/respect to predicted route and metered ammonia, [0030], and [0032]-[0034]; claim 1).
	The Examiner notes that the claim merely requires “at least one” of the prediction events be performed to meet the claim recitations.

In Reference to Claim 2
(See Rueger, Figure 1)
Rueger discloses:
wherein the preview information comprises predicted engine speed and/or predicted engine torque in response of the upcoming road event (See Rueger, Paragraphs [0033], [0034], [0048] and [0049]).

In Reference to Claim 3
(See Rueger, Figure 1)
Rueger discloses:
wherein the vehicle is a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (See Rueger, Paragraphs [0023], [0034] and [0050]).

In Reference to Claim 7
(See Rueger, Figure 1)
Rueger discloses:
wherein the preview information comprises a predicted thermal event resulting in a temperature in the exhaust aftertreatment system above a threshold temperature (See Rueger, Paragraph [0032] w/respect to temperature change prediction).

In Reference to Claim 10
(See Rueger, Figure 1)
Rueger discloses:
wherein the threshold temperature corresponds to a temperature causing the ammonia storage in the SCR catalyst (80) to drop below the ammonia storage threshold level, and in response to the predicted thermal event, increasing reductant injection to meet the ammonia storage threshold level in the SCR (See Rueger, Paragraph [0032]).

In Reference to Claim 11
(See Rueger, Figure 1)
Rueger discloses:
A controlling apparatus for a vehicle comprising an engine system, the engine system comprising an engine (10) and an exhaust aftertreatment system having an SCR catalyst (80) and a DPF (50) (See Rueger, Paragraph [0029]), the controlling apparatus being configured to determine preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (See Rueger, Paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1 w/respect to predicted/future forecasting); and perform, in response of the determined preview information, a prediction of an ammonia storage in the SCR catalyst (80) at least partly based on the current level of ammonia storage in the SCR catalyst (80) (See Rueger, Paragraph [0032]-[0033]), and a control operation of increasing reductant injection to meet an ammonia storage threshold level in response of a prediction that the ammonia storage in the SCR catalyst (80) is below the ammonia storage threshold level (See Rueger, Paragraphs [0015], [0021] w/respect to predicted route and metered ammonia, [0030], and [0032]-[0034]; claim 1).
	The Examiner notes that the claim merely requires “at least one” of the prediction events be performed to meet the claim recitations.

In Reference to Claim 12
(See Rueger, Figure 1)
Rueger discloses:
A vehicle comprising the engine system and the controlling apparatus according to claim 11 (See the above rejection of claim 11).

In Reference to Claim 13
(See Rueger, Figure 1)
Rueger discloses:
The vehicle being a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (See Rueger, Paragraphs [0023], [0034] and [0050]).

In Reference to Claim 14
(See Rueger, Figure 1)
Rueger discloses:
wherein the DPF (50) is arranged upstream of the SCR catalyst (80) in the exhaust aftertreatment system (See Rueger, Paragraph [0029]).

In Reference to Claim 15
(See Rueger, Figure 1)
Rueger discloses:
A computer program comprising program code means for performing the method according to claim 1 (see the above rejection of claim 1), when the program is run on a computer (See Rueger, Paragraph [0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rueger in view of George et al. (U.S. Patent Application Publication No. US 2014/0150409 A1).
In Reference to Claim 1
(See Rueger, Figure 1)
Rueger discloses:
A method for controlling the operation of an engine system in a vehicle, the engine system comprising an engine (10) and an exhaust aftertreatment system having a selective catalytic reduction, SCR, catalyst (80) and a diesel particulate filter, DPF (50) (See Rueger, Paragraph [0029]), the method comprising determining preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (See Rueger, Paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1).
Rueger discloses the claimed invention except: 
predicting an ammonia slip out of the SCR catalyst, and controlling the operation of the engine system by increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of predicting an ammonia slip above the ammonia slip threshold level.
George is directed to an exhaust aftertreatment system.  George specifically discloses predicting an ammonia slip out of the SCR catalyst (230), and controlling the operation of the engine system by increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of predicting an ammonia slip above the ammonia slip threshold level (See George, Abstract; claim 1; Paragraphs [0031], [0032] and [0035]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rueger to include predicting an ammonia slip out of the SCR catalyst, and controlling the operation of the engine system by increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of predicting an ammonia slip above the ammonia slip threshold level as taught by George, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by George, it is well known to predict an ammonia slip out of the SCR catalyst, and controlling the operation of the engine system by increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of predicting an ammonia slip above the ammonia slip threshold level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rueger to include predicting an ammonia slip out of the SCR catalyst, and controlling the operation of the engine system by increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of predicting an ammonia slip above the ammonia slip threshold level as taught by George, as such a modification would prevent ammonia from slipping and escaping into the atmosphere.
	The Examiner notes that the claim merely requires “at least one” of the prediction events be performed to meet the claim recitations.

In Reference to Claim 2
The Rueger-George combination discloses:
Wherein the preview information comprises predicted engine speed and/or predicted engine torque in response of the upcoming road event (See Rueger, Paragraphs [0033], [0034], [0048] and [0049]).

In Reference to Claim 3
The Rueger-George combination discloses:
Wherein the vehicle is a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (See Rueger, Paragraphs [0023], [0034] and [0050]).

In Reference to Claim 7
The Rueger-George combination discloses:
	Wherein the preview information comprises a predicted thermal event resulting in a temperature in the exhaust aftertreatment system above a threshold temperature (See George, Paragraph [0031]).

In Reference to Claim 8
The Rueger-George combination discloses:
	Wherein the threshold temperature corresponds to a temperature causing an ammonia slip out of the SCR catalyst (230) above the ammonia slip threshold level, and in response to the predicted thermal event, performing the step of increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst (230) to meet the ammonia slip (See George, Paragraphs [0031], [0032] and [0035]).

In Reference to Claim 11
The Rueger-George combination discloses:
A controlling apparatus for a vehicle comprising an engine system, the engine system comprising an engine (10) and an exhaust aftertreatment system having an SCR catalyst (80) and a DPF (50) (Figure 1; paragraph [0029]), the controlling apparatus being configured to determine preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (See Reuger, Paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1).
Rueger discloses the claimed invention except: 
performing, in response of the determined preview information, a prediction of an ammonia slip out of the SCR catalyst, and a control operation to increase the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of a prediction that the ammonia slip is above the ammonia slip threshold level
George is directed to an exhaust aftertreatment system.  George specifically discloses performing, in response of the determined preview information, a prediction of an ammonia slip out of the SCR catalyst, and a control operation to increase the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of a prediction that the ammonia slip is above the ammonia slip threshold level (See George, Abstract; claim 1; paragraphs [0031], [0032] and [0035]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rueger to include performing, in response of the determined preview information, a prediction of an ammonia slip out of the SCR catalyst, and a control operation to increase the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of a prediction that the ammonia slip is above the ammonia slip threshold level as taught by George, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by George, it is well known to perform, in response of the determined preview information, a prediction of an ammonia slip out of the SCR catalyst, and a control operation to increase the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of a prediction that the ammonia slip is above the ammonia slip threshold level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rueger to include performing, in response of the determined preview information, a prediction of an ammonia slip out of the SCR catalyst, and a control operation to increase the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of a prediction that the ammonia slip is above the ammonia slip threshold level as taught by George, as such a modification would prevent ammonia from slipping and escaping into the atmosphere.
	The Examiner notes that the claim merely requires “at least one” of the prediction events be performed to meet the claim recitations.

In Reference to Claim 12
The Rueger-George combination discloses:
A vehicle comprising the engine system and the controlling apparatus according to claim 11 (See the above rejection of claim 11).

In Reference to Claim 13
The Rueger-George combination discloses:
The vehicle being a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (See Reuger, Paragraphs [0023], [0034] and [0050]).

In Reference to Claim 14
The Rueger-George combination discloses:
Wherein the DPF (50) is arranged upstream of the SCR catalyst (80) in the exhaust aftertreatment system (See Reuger, Paragraph [0029]).

In Reference to Claim 15
The Rueger-George combination discloses:
A computer program comprising program code for performing the method according to claim 1 (see the above rejection of claim 1), when the program is run on a computer (See Reuger, Paragraph [0029]).

Claims 1-3, 7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rueger in view of Schaffner et al. (U.S. Patent Application Publication No. US 2016/0123259 A1).
In Reference to Claim 1
(See Rueger, Figure 1)
Rueger discloses:
A method for controlling the operation of an engine system in a vehicle, the engine system comprising an engine (10) and an exhaust aftertreatment system having a selective catalytic reduction, SCR, catalyst (80) and a diesel particulate filter, DPF (50) (Figure 1; paragraph [0029]), the method comprising determining preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1).
Rueger discloses the claimed invention except: 
predicting a soot level in the DPF, and controlling the operation of the engine system by decreasing the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of predicting a soot level below the soot threshold level.
	Schaffner is directed to an exhaust aftertreatment system.  Schaffner specifically discloses predicting a soot level in the DPF (300), and controlling the operation of the engine system by decreasing the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of predicting a soot level below the soot threshold level (See Schaffner Abstract; Claim 1; Paragraphs [0020] and [0040]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rueger to include predicting a soot level in the DPF, and controlling the operation of the engine system by decreasing the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of predicting a soot level below the soot threshold level as taught by Schaffner, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Schaffner, it is well known to predict a soot level in the DPF, and control the operation of the engine system by decreasing the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of predicting a soot level below the soot threshold level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rueger to include predicting a soot level in the DPF, and controlling the operation of the engine system by decreasing the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of predicting a soot level below the soot threshold level as taught by Schaffner, as such a modification would increase the filtering efficiency of the DPF (See Schaffner, Paragraph [0010]).
	The Examiner notes that the claim merely requires “at least one” of the prediction events be performed to meet the claim recitations.

In Reference to Claim 2
The Rueger-Schaffner combination discloses:
	Wherein the preview information comprises predicted engine speed and/or predicted engine torque in response of the upcoming road event (See Rueger, Paragraphs [0033], [0034], [0048] and [0049]).

In Reference to Claim 3
The Rueger-Schaffner combination discloses:
Wherein the vehicle is a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (See Rueger, Paragraphs [0023], [0034] and [0050]).

In Reference to Claim 7
The Rueger-Schaffner combination discloses:
Wherein the preview information comprises a predicted thermal event resulting in a temperature in the exhaust aftertreatment system above a threshold temperature (See Rueger, Paragraph [0032]).
	
In Reference to Claim 9
The Rueger-Schaffner combination discloses:
Wherein the threshold temperature corresponds to a temperature causing a regeneration of the DPF and a soot level below the soot threshold level (See Schaffner, Paragraphs [0009] and [0010]), and in response to the predicted thermal event, performing the step of decreasing the engine out NOx to increase the amount of engine out particles to meet the soot threshold level (See Schaffner, Paragraphs [0020] and [0040]).
	
In Reference to Claim 11
The Rueger-Schaffner combination discloses:
A controlling apparatus for a vehicle comprising an engine system, the engine system comprising an engine (10) and an exhaust aftertreatment system having an SCR catalyst (80) and a DPF (50) (See Rueger, Paragraph [0029]), the controlling apparatus being configured to determine preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (See Rueger, Paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1).
Rueger discloses the claimed invention except: 
a prediction of a soot level in the DPF, and a control operation to decrease the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of a prediction that the soot level is below the soot threshold level.
Schaffner is directed to an exhaust aftertreatment system.  Schaffner specifically discloses a prediction of a soot level in the DPF (300), and a control operation to decrease the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF (300) in response of a prediction that the soot level is below the soot threshold level (See Schaffner, Abstract; claim 1; Paragraphs [0020] and [0040]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rueger to include a prediction of a soot level in the DPF, and a control operation to decrease the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of a prediction that the soot level is below the soot threshold level as taught by Schaffner, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Schaffner, it is well known to predict a soot level in the DPF, and control operation to decrease the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of a prediction that the soot level is below the soot threshold level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rueger to include a prediction of a soot level in the DPF, and a control operation to decrease the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of a prediction that the soot level is below the soot threshold level as taught by Schaffner, as such a modification would increase the filtering efficiency of the DPF (paragraph [0010] of Schaffner).
	The Examiner notes that the claim merely requires “at least one” of the prediction events be performed to meet the claim recitations.

In Reference to Claim 12
The Rueger-Schaffner combination discloses:
A vehicle comprising the engine system and the controlling apparatus according to claim 11 (See the above rejection of claim 11).

In Reference to Claim 13
The Rueger-Schaffner combination discloses:
The vehicle being a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (See Rueger, Paragraphs [0023], [0034] and [0050]).

In Reference to Claim 14
The Rueger-Schaffner combination discloses:
Wherein the DPF (50) is arranged upstream of the SCR catalyst (80) in the exhaust aftertreatment system (See Rueger, Figure 1; paragraph [0029]).

In Reference to Claim 15
The Rueger-Schaffner combination discloses:
A computer program comprising program code means for performing the method according to claim 1 (see the above rejection of claim 1), when the program is run on a computer (See Rueger, Paragraph [0029]).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07 September 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Rueger does not disclose “an ammonia storage threshold level, nor a step of increasing reductant injection to meet an ammonia storage threshold level in response of predicting an ammonia storage in the SCR catalyst below the ammonia storage threshold level which step is performed in response to the preview information”, the Office respectfully disagrees.
Applicant argues that Rueger fails to discloses an ammonia threshold level and a step of increasing reductant injection to meet said threshold level. However, Rueger discloses adjusting urea injection according to a urea storage threshold  in response to the predicted information of the travelled route. (See at least Rueger, Paragraph [0032]-[0034] w/respect to the metering control and load/NOx prediction/urea dosing prediction). Specifically, Rueger discloses predicting components (i.e.-preview information) of the travelled route such as the NOx output, urea injection, engine load, NOx conversion, etc. Rueger discloses adjusting at least the urea injection based upon the preview information of the predicted route according to a storage threshold of the NOx catalyst. Such an adjustment includes increasing urea injection at least when the loading of the catalyst is below the threshold or the NOx output of the engine is predicted to increase. Additionally, Applicant argues that Rueger merely discloses an instantaneous urea injection control only to transient adjustments. However, Rueger discloses instantaneous transient changes utilizing predicted changes in addition to a prediction unit of the planned route setting/estimating the control of the urea injection during the planned route according to at least an ammonia storage threshold. Further, the Examiner notes that the recitations of the claim do not appear to preclude predictions of transient phases that may give rise to adjustments of urea injection based on the predicted transient phases nor do they preclude predictions of the entire route. Therefore, Rueger at least discloses “an ammonia storage threshold level, nor a step of increasing reductant injection to meet an ammonia storage threshold level in response of predicting an ammonia storage in the SCR catalyst below the ammonia storage threshold level which step is performed in response to the preview information”.
	Applicant argues that independent claims and dependent claims rejected with respect to Rueger in view of George and Rueger in view of Schaffner overcome the rejection of record for at least the same reasons provided by Applicant with respect to the rejection of claim 1 to Rueger. Accordingly, the rejections of independent claims and dependent claims rejected with respect to Rueger in view of George and Rueger in view of Schaffner are maintained for at least the reasons set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramirez, Barrientos, Hendrickson, Perry, Santhanam, Hebbale, Dubkov, Chi, and Pavlova show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746